Order entered September 6, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00776-CR

                           DEAN THOMAS WILSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-80411-2016

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on September 4, 2018, is ORDERED filed as of the date of this order.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE